Citation Nr: 1709678	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2003 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2016, where it was remanded for further development.  The Board finds that there has not been substantial compliance with the February 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must be remanded.

The Board notes that in his February 2010 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at a local VA office.  However, as the claims file reflects, the Veteran was subsequently incarcerated and remains incarcerated at a correctional facility in Oklahoma.  In September, October, and in December 2015, the Veteran and his representative were sent letters advising them that his request for a hearing could not be accommodated at this time, because the Veteran could not travel to a VA facility.  The letter informed them that a hearing is not necessary for the final adjudication of the Veteran's appeal and that under 38 C.F.R. § 20.700, the Veteran could: 1) submit a written statement to the Board; 2) have his representative submit a statement to the Board; or, 3) have the representative move to appear alone before the Board in order to present argument on the Veteran's behalf.  The letter also indicated that the Veteran's appeal would be held in abeyance for 30 days to allow for the submission of any additional evidence or argument; and if no response is received, then the Veteran's appeal would be considered in docket order.  To this date, the Board has received no response from the Veteran or his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 remand, the Board determined that the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disability.  As indicated above, the Veteran is currently incarcerated in a correctional facility in Oklahoma.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Board recognizes that VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

In May 2016, VA scheduled the Veteran for an examination at the VAMC in Oklahoma City, but the prison authorities at Cimarron Correction Facility stated that they do not transport inmates outside the facility without the proper authority.  Instead of following the procedures outlines in VA's Adjudication Procedure Manual and determining whether the Veteran could have been examined at the prison by VHA personnel, prison medical providers at VA expense, or by fee-basis providers contracted by VHA, the RO stated in a May 2016 supplemental statement of the case (SSOC) that it would not reschedule the examination until the Veteran submits correspondence stating his availability.  See M21-1MR, Part III.iv.3.A.11.d.  As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as the most recent treatment records in the claims file are dated in August 2011, the RO should request that the Veteran provide an appropriate authorization for any medical records pertaining to treatment for his right knee from the facility in which he is incarcerated.  The Board notes that in April 2016 the RO provided the Veteran with VA Form 21-4142 to authorize the release of any records of non-VA care that he had received.  The Veteran did not submit a completed copy of this form.  The Board emphasizes that while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain any medical treatment records from the Oklahoma Department of Corrections, to include securing any necessary release from the Veteran.  All efforts to obtain these records should be documented in the claims file.

2.  After associating any acquired records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The RO and/or local VHA medical examination coordinator should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  If that is not possible, determine whether the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense (including completion of a VA examination worksheet); or (3) fee-basis providers contracted by VHA.  All attempts to fulfill these requests should be documented in the claims file.

a)  The examiner should identify all current disabilities of the right knee.  

b)  For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (probability of 50 percent or more) 1) causally related to the Veteran's military service; or 2) was caused or aggravated (permanently increased in severity) by the Veteran's service-connected DJD of the left knee.

The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given in his or her examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




